internal_revenue_service number release date index number ----------------------- ------------------------------ --------------------------- -------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b01 plr-111185-15 date date legend taxpayer ----------------------------------------------------------------------------- --------------------------- sub ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------- sub ---------------------- ----------------------------------------------------------------------------- member llc law firm accounting firm state a state b state c date date date ------------------------- --------------------------------------- ---------------------- ---------------------------------- ------------ ------------- ------------- ----------------- ------------------ ---------------- plr-111185-15 date date year ------------------ -------------------------- ------ business a --------------------------------------------------------------------------------- -------------------------------------- a ----- dear --------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer sub and sub taxpayer and sub request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to treat sub as a taxable_reit_subsidiary trs of taxpayer under sec_856 of the internal_revenue_code code taxpayer and sub request an extension of time under sec_301_9100-1 and sec_301_9100-3 to elect to treat sub as a trs of taxpayer under sec_856 facts taxpayer is a state a corporation formed on date and will elect to be treated for federal_income_tax purposes as a real_estate_investment_trust reit under sec_856 beginning with its taxable_year ended on date taxpayer’s primary business is leasing real properties to unrelated parties sub is a state b limited_liability_company that taxpayer formed on date to engage in operations that would produce gross_income that would not be qualifying_income for a reit under sec_856 or sec_856 taxpayer has owned a percent of the membership interests in sub since date sub filed a late form_8832 entity classification election pursuant to revproc_2009_41 2009_39_irb_439 prior to the due_date of its first income_tax return to be treated as a corporation for federal_income_tax purposes effective as of date subsequently sub received a letter from the service approving its form_8832 electing to be classified as an association_taxable_as_a_corporation effective date a copy of this letter was submitted on behalf of taxpayers in connection with their ruling_request sub is a state c limited_liability_company that taxpayer formed on date to engage in operations that would produce gross_income that would not be qualifying_income for a reit under sec_856 or sec_856 taxpayer has owned a percent of plr-111185-15 the membership interests in sub since date sub filed a late form_8832 pursuant to revproc_2009_41 prior to the due_date of its first income_tax return to be treated as a corporation for federal_income_tax purposes effective as of date subsequently sub received a letter from the service approving its form_8832 electing to be classified as an association_taxable_as_a_corporation effective date a copy of this letter was submitted on behalf of taxpayers in connection with their ruling_request llc is a state c limited_liability_company prior to the formation of taxpayer llc was treated as a partnership for tax purposes and conducted the leasing business now conducted by taxpayer as well as business a in year llc engaged law firm to prepare documents to i convert llc into a reit and ii separate its operations that would produce gross_income that would not be qualifying_income for a reit under sec_856 or sec_856 the non-qualifying operations in connection with the foregoing all of the partners of llc contributed their interests in llc to taxpayer in exchange for stock of taxpayer at which point llc became wholly owned by taxpayer and became a disregarded_entity of taxpayer for federal_income_tax purposes taxpayer then contributed the assets used in connection with the non-qualifying operations to sub and sub in exchange for all of the membership interests in each entity taxpayer holds its interest in sub through member a limited_liability_company and disregarded_entity of taxpayer in connection with the formation of sub taxpayer adopted an operating_agreement effective as of date between member and sub memorializing the intent of member and taxpayer that sub be treated as an association_taxable_as_a_corporation that member and taxpayer file the appropriate election to effectuate that intent that sub be treated as a taxable_reit_subsidiary as defined under sec_856 and that sub join taxpayer in filing the appropriate election in connection with the formation of sub taxpayer adopted an operating_agreement effective as of date between taxpayer and sub memorializing the intent of taxpayer that sub be treated as an association_taxable_as_a_corporation that taxpayer file the appropriate election to effectuate that intent that sub be treated as a taxable_reit_subsidiary as defined under sec_856 and that sub join taxpayer in filing the appropriate election taxpayer represents that at all times taxpayer was advised on the tax issues by its outside accountant accounting firm the employee at accounting firm who was responsible has since left accounting firm and joined taxpayer as its cfo each of law firm and accounting firm thought the other firm would file the forms for sub and sub and the forms for taxpayer and sub and taxpayer and sub respectively as a result no forms were filed taxpayer discovered the failure_to_file the forms and when its tax_return_preparer was preparing extensions for taxpayer sub and sub plr-111185-15 in support of their letter_ruling request taxpayer sub and sub submitted affidavits from taxpayer law firm and the responsible individual from accounting firm as required by sec_301_9100-3 taxpayer sub and sub make the following additional representations the request for relief was filed by taxpayer sub and sub before the failure to make the regulatory elections was discovered by the internal_revenue_service service granting the relief will not result in taxpayer sub or sub having a lower tax_liability in the aggregate for all years to which the elections apply than they would have had if the elections had been timely made taking into account the time_value_of_money taxpayer sub and sub are not seeking to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer sub and sub requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences none of taxpayer sub or sub chose to not file the trs elections taxpayer sub and sub have not used hindsight to seek an extension of time to make the trs elections no specific facts have changed since the due_date for making the elections that makes these elections advantageous to taxpayer sub and sub granting relief will not affect any_tax years that are closed under the statute_of_limitations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary plr-111185-15 in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 b defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer sub and sub have satisfied the requirements for granting a reasonable extension of time for taxpayer and sub to elect under sec_856 to treat sub as a trs of taxpayer effective as of date and for taxpayer and sub to elect under sec_856 to treat sub as a trs of taxpayer effective as of date accordingly taxpayer sub and sub have ninety days from the date of this letter to file their intended elections plr-111185-15 this ruling is limited to the timeliness of the filing of forms this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit or whether sub or sub otherwise qualify as a trs under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer sub and sub is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayer sub and sub and accompanied by a penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to taxpayer sub and sub sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ steven harrison branch chief branch office of associate chief_counsel financial institutions products cc
